Exhibit (h)(5)(iii) AMENDMENT TO MASTER FUND SUB-ACCOUNTING AND SUB-ADMINISTRATION AGREEMENT This amendment (the "Amendment") to Master Fund Sub-Accounting and Sub-Administration Agreement is made as of the 30th day of April 2008, by and between New York Life Investment Management LLC ("NYLIM") and State Street Bank & Trust Company (the "Bank") (formerly, Investors Bank & Trust Company). WHEREAS, NYLIM and the Bank have entered into a Master Fund Sub-Accounting and Sub-Administration Agreement (the "Agreement") dated as of June 30, 2005, as amended; and WHEREAS, each of NYLIM and the Bank wish to amend Appendix A in order to revise the list of funds covered by the Agreement. NOW, THEREFORE, for good and adequate consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1. Amendment of Appendix A. Appendix A of the Agreement is hereby amended by deleting it in its entirety and replacing it with the Appendix A attached hereto. 2. Except as modified hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Amendment as of the date first written above. NEW YORK LIFE INVESTMENT MANAGEMENT LLC By: /s/ Stephen P. Fisher Name: Stephen P. Fisher Title: President STATE STREET BANK & TRUST COMPANY By: /s/ Stephen DeSalvo Name: Stephen DeSalvo Title: Senior Vice President APPENDIX A TO THE MASTER FUND SUB-ACCOUNTING AND SUB-ADMINISTRATION AGREEMENT BY AND BETWEEN NEW YORK LIFE INVESTMENT MANAGEMENT LLC AND STATE STREET BANK & TRUST COMPANY (AS OF APRIL 30, 2008) FUND THE MAINSTAY FUNDS PORTFOLIO Capital Appreciation Fund Common Stock Fund Convertible Fund Diversified Income Fund Equity Index Fund Global High Income Fund Government Fund High Yield Corporate Bond Fund International Equity Fund Large Cap Growth Fund MAP Fund Mid Cap Growth Fund Mid Cap Value Fund Money Market Fund Small Cap Growth Fund Small Cap Value Fund Tax Free Bond Fund Total Return Fund Value Fund Institutional Bond Fund Principal Preservation Fund ECLIPSE FUNDS Mid Cap Opportunity Fund Small Cap Opportunity Fund Balanced Fund ECLIPSE FUNDS INC. 130/30 Core Fund 130/30 Growth Fund 130/30 High Yield Fund 130/30 International Fund Retirement 2010 Fund Retirement 2020 Fund Retirement 2030 Fund Retirement 2040 Fund Retirement 2050 Fund All Cap Growth Fund Cash Reserves Fund Conservative Allocation Fund Floating Rate Fund Growth Allocation Fund Growth Equity Fund Income Manager Fund Indexed Bond Fund Intermediate Term Bond Fund Large Cap Opportunity Fund Moderate Allocation Fund Moderate Growth Allocation Fund S&P 500 Index Fund Short Term Bond Fund ICAP FUNDS, INC. MainStay ICAP Equity Fund MainStay ICAP Select Equity Fund MainStay ICAP International Fund MainStay ICAP Global Fund MAINSTAY VP SERIES FUND, INC. Balanced Portfolio ICAP Select Equity Portfolio Bond Portfolio Capital Appreciation Portfolio Cash Management Portfolio Common Stock Portfolio Conservative Allocation Portfolio Convertible Portfolio Developing Growth Portfolio Floating Rate Portfolio Government Portfolio Growth Allocation Portfolio High Yield Corporate Bond Portfolio International Equity Portfolio Large Cap Growth Portfolio Mid Cap Core Portfolio Mid Cap Growth Portfolio Mid Cap Value Portfolio Moderate Allocation Portfolio Moderate Growth Allocation Portfolio S&P 500 Index Portfolio Small Cap Growth Portfolio Total Return Portfolio Value Portfolio
